PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michel Nicaise
Application No. 16/678,114
Filed: 8 Nov 2019
For: FOLDING KNIFE

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition to withdraw holding of abandonment based on failure to receive an Office communication under 37 CFR 1.181 filed April 12, 2022. This is also a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 17, 2022.

This application was held abandoned for failure to submit a timely and proper reply to the Notice to File Corrected Application Papers issued on November 10, 2021. The Notice to File Corrected Application Papers set a period for reply of two months to correct the noted informalities. The response period was extendable under 37 CFR 1.136(a) for two additional months. On March 23, 2022, the Office issued a Notice of Abandonment stating no reply had been received.  

On April 12, 2022, applicant filed the present petition to withdraw holding of abandonment due to nonreceipt of an Office communication under 37 CFR 1.181. Applicant asserts that applicant’s representative did not receive notification of the issuance of the Notice to File Corrected Application Papers on November 10, 2021 (Notification Date of November 17, 2021). Applicant states: “While the Notice to File Corrected Application Papers appears in the Image File Wrapper under November 10, 2021, the Notice was not listed in the PAIR Correspondence Notifications for Customer Number 62008 received between November 10, 2021, and November 18, 2021.” Petition, 04/12/2022, p. 1. 

Upon further review, it appears that there was an irregularity in the email notification of the Notice to File Corrected Application Papers of November 10, 2021. Therefore, it is concluded that applicant did not receive timely and proper notification of the outstanding Office communication. Accordingly, the holding of abandonment is withdrawn and the application is restored to pending status. The Office acknowledges receipt of the reply to the Notice to File Corrected Application Papers on April 12, 2022.

The petition to withdraw holding of abandonment under 37 CFR 1.181 is granted.

In view of this decision granting the petition under 37 CFR 1.181 and withdrawing holding of abandonment, the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 17, 2022, is dismissed as moot.

The $1050 petition fee under 37 CFR 1.17(m) paid on June 17, 2022, is unnecessary. Applicant may request a refund of the $1050 fee in writing. When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant may submit the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

This application is being referred to the Office of Data Management for further action on the reply filed April 12, 2022.

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET